Citation Nr: 0104072	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for psoriatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to June 
1966.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The most probative evidence does not show that either 
Reiter's disease or psoriatic arthritis was manifested in 
service or to a degree of 10 percent within one year of 
service discharge, or that either is otherwise related to the 
veteran's period of active service.


CONCLUSION OF LAW

Reiter's disease and/or psoriatic arthritis were not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
Reiter's disease and for psoriatic arthritis.  

In the interest of clarity, the factual background of this 
case will be reviewed first.  Thereafter, the pertinent law 
and VA regulations will be discussed.  Finally, the Board 
will analyze the veteran's claim and render a decision.


Factual background

The report of service entrance examination in January 1964 
includes note of left knee problems.  Service medical records 
reflect treatment for prostatitis with penile discharge in 
July 1964, when the veteran reported that his last exposure 
had been three weeks earlier.  In August 1964 he was treated 
for eye complaints, diagnosed as questionable 
blepharitis/questionable venereal conjunctivitis, and, 
diagnosed later in August 1964, as staphylococcal 
keratoconjunctivitis.  A service medical notation reads 
"[h]as penile lesions & has been seen at urology.  Any 
connection?"  Service medical records otherwise reflect 
treatment for complaints relevant to the left and right 
knees.  Records note the veteran's history of a prior left 
knee injury, with in-service manifestations to include pain 
and edema, and with other reported in-service injuries to the 
left leg.  Records dated in 1965 include note of a meniscal 
cyst.  In October 1965 and February 1966, the veteran was 
treated for acute urethritis due to gonococcus.  In March 
1966, the veteran had complained of a burning sensation on 
urination, and he was prescribed antibiotic medication for it 
after a urinalysis.  On service discharge examination in June 
1966, the veteran's eyes, genitourinary system, and 
musculoskeletal system were clinically evaluated as normal.  

A VA orthopedic examination was conducted in February 1968.  
The diagnoses were residuals of left and right knee injuries.  
A VA genitourinary examination was also conducted in February 
1968.  The veteran reported being treated for gonorrhea in 
service and stated that his symptoms had resolved promptly 
after treatment.  The VA examiner gave a diagnosis of no 
residuals of gonorrhea and no genitourinary disease found on 
examination.  The report of general medical examination shows 
no abnormality of the eyes.

A January 1980 VA hospital discharge summary indicates that 
the veteran had a history of Reiter's syndrome over the past 
four years, and that he had developed nodules on each foot.  
A left foot plantar fibromatosis was excised.  Physical 
examination during hospitalization revealed findings to 
include mild conjunctivitis.  The diagnoses were Reiter's 
syndrome and left plantar fibromata.

VA medical records dated from June 1993 to date show 
diagnostic evidence and/or diagnoses of Reiter's syndrome and 
psoriatic arthritis involving the veteran's thoracolumbar 
spine, shoulders, wrists/hands, knees, and ankles/feet.  

In November 1994, the veteran's VA physician indicated that 
the veteran had told him that he had had penile discharge in 
service despite the fact that he had not had sexual contact 
at the time, and that he had had bilateral eye itching and 
photophobia at that time, which was opined to raise the 
question of possible Reiter's syndrome beginning back then.  
It was noted that the veteran was pursuing an increase in 
service connection.  

An April 1998 VA examination report indicates that the 
veteran currently has psoriatic arthritis of both knees and 
of his left foot and ankle.  It indicates that he also 
currently has traumatic arthritis of the left ankle, and 
disuse osteoporosis of the left ankle and foot due to a 
previous fracture.  The examiner noted the development of 
psoriasis 20 years earlier.  

In March 1999, a VA physician who holds a Masters degree in 
public health reviewed the veteran's claims entire claims 
folder and noted that it contained no evidence of 
inflammatory arthritis during active duty.  The VA physician 
also noted that the veteran's service medical records showed 
a history of a left knee injury and arthrotomy before 
service, aggravated during service, and a right knee injury 
in service.  He further noted that the veteran had had acute 
gonococcus urethritis and staphylococcal conjunctivitis in 
service, which were treated adequately.  He also noted that 
the veteran's service discharge examination in June 1966 was 
normal except for left knee disability.  He additionally 
noted the veteran's original claim for right and left knee 
disabilities, as well as the February 1968 VA orthopedic 
examination report confirming the knee problems, but finding 
no problem with other joints.  He next noted that the next 
record of treatment was not until January 1980, when the 
veteran was hospitalized for plantar fibroma and had given a 
history of Reiter's syndrome over the past four years.  The 
VA physician noted that seborrheic dermatitis of the scalp, 
mild conjunctivitis, and right hip pain were mentioned in the 
reports.  The VA physician next indicated that X-rays from 
January 1995 to October 1997, and a VA examination in April 
1998, showed diagnoses of psoriasis and psoriatic arthritis 
(inflammatory type), confirmed by clinical and X-ray 
findings.  

The reviewing VA physician concluded that in light of all the 
evidence reviewed, the veteran's psoriatic arthritis or 
Reiter's syndrome, if existent, seemed to have begun in 1976.  
It was opined that it was not manifested in service or within 
one year after service, and that it was not related to 
service-connected knee injuries.  

In a May 1999 statement the veteran stated that in 1976 a VA 
physician told him that his in-service urinary problems, 
combined with rashes and skin conditions, made up Reiter's 
syndrome.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Notwithstanding the foregoing, service 
connection may be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992). 

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim.  38 C.F.R. § 3.303(b).

The service incurrence of arthritis may be presumed if 
arthritis is manifested to a degree of 10 percent within one 
year of discharge from a period of active service lasting 90 
days or more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1132, 
1137 (West 1991 & Supp 2000); 38 C.F.R. §§ 3.307, 3.309.

VA's duty to assist 

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).   

The law specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining records of 
relevant medical treatment or examination of the claimant at 
VA health-care facilities or at VA expense, if the claimant 
furnishes information sufficient to locate those records.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence in 
order to prevail.'"  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

As an initial matter, the Board notes that the record as it 
stands is adequate to render a fair and impartial decision on 
the claim and that no further development is required.  
Specifically, the claims file contains the veteran's service 
medical records, post-service treatment and evaluation 
records, and an opinion as to the existence of a relationship 
between claimed disabilities and service.  It does not appear 
that additional service records are available.  Moreover, the 
RO has made reasonable efforts to obtain VA treatment records 
from as far back as 1976.  Records dated from the 1980s 
through 1998 have been associated with the claims file.  VA 
personnel have indicated that no prior records pertinent to 
the veteran have been found.  The probative opinion of record 
is based on review of the above-cited evidence.  Therefore, 
an adequate VA opinion as required by VA's duty to assist has 
been obtained.

The veteran requests that the Board obtain more recent 
records of treatment and also a medical opinion from his VA 
physician describing his condition and the symptomatic 
history that he has shown for the progression of his Reiter's 
syndrome.  In November 1999, the veteran indicated that his 
next VA appointment was in March 2000.  The veteran further 
requests that results of an HLA B-27 test, which was to be 
performed in May 2000, be obtained.  

The veteran has not demonstrated why more recent treatment 
records and/or blood test results are necessary to the 
adjudication of his claim.  The diagnoses of Reiter's 
syndrome and psoriatic arthritis are not disputed.  Nor is 
the present extent and severity and/or indicated treatment 
for such disabilities at issue.  Furthermore, the claims file 
already contains a medical opinion based on review of the 
veteran's history, and, other medical evidence of record that 
provides an adequate history of the veteran's claimed 
disabilities. 

The Board is not aware of, and the veteran has not 
identified, any additional evidence which is relevant to 
establishing the etiology of either Reiter's syndrome or 
psoriatic arthritis.

Here the Board notes the Court has stated that VA's duty to 
assist "is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  Remand for the RO to obtain 
records of further outpatient treatment since its last 
request for such outpatient records, absent indication that 
such records are relevant to the etiology questions inherent 
in the veteran's appeal, would only serve to further delay 
resolution of the veteran's claims.  

In this case, as stated, VA has obtained medical evidence and 
opinion relevant to the issue, and, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issues on appeal, and has done so.  In view 
of the foregoing, the Board finds that the veteran will not 
be prejudiced by its actions and concludes that the duty to 
assist has been met.  Accordingly, the case may be discussed 
on its merits.

Reiter's syndrome is defined as "the association of 
urethritis, iridocyclitis, mucocutaneous lesions, and 
arthritis, sometimes with diarrhea; one or more of these 
conditions may recur at intervals of months or years, but the 
arthritis may be persistent."  STEDMAN'S MEDICAL DICTIONARY 
1739 (26th ed., 1995).  Psoriatic arthritis is defined as 
"the concurrence of psoriasis and polyarthritis, resembling 
rheumatoid [arthritis] but thought to be a specific disease 
entity, seronegative for rheumatoid arthritis and often 
involving the digits."  STEDMAN'S MEDICAL DICTIONARY 149 
(26th ed., 1995).

The Board acknowledges that the Court, in Thurber v. Brown, 
5 Vet. App. 119 (1993), held that the Board cannot rely on 
evidence developed without notice to the veteran in rendering 
a decision.  Thurber, 5 Vet. App. at 126.  However, the 
Board, in Thurber, had placed material reliance in its 
decision upon a medical treatise to which it had not given 
the appellant an opportunity to respond, whereas in the 
instant case, the citations provided above are purely for 
definitional purposes to aid in the Board's discussion.  Cf. 
Kirwin v. Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. 
App. 181 (1994).

The Board acknowledges current diagnoses of psoriatic 
arthritis and Reiter's syndrome.  Of record are two medical 
statements purporting to speak to the etiology of such 
diseases.  First, the Board notes the November 1994 opinion.  
At that time the veteran provided a history of a penile 
discharge in service without a history of sexual contact.  
Service records are consistent in noting gonococcal 
urethritis, with a history of sexual contact on at least one 
occasion, and eye and joint problems.  Based on such history, 
and apparently without benefit of review of relevant records, 
the VA physician in November 1994 opined that the veteran 
"possibly" had Reiter's syndrome in service.  The 
conclusion reached by that physician in November 1994 is not 
only lacking in terms of probability, see, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), but is also of 
limited probative value in that it is based solely on a 
history as provided by the veteran as opposed to a review of 
relevant clinical findings and medical records.

In contrast, the VA physician who reviewed the veteran's 
claims folder in March 1999 reviewed the veteran's service 
medical records and noted consideration of factors such as 
the veteran's in-service knee problems, gonococcal urethritis 
and staphylococcal conjunctivitis.  However, that physician 
noted that the veteran was clinically evaluated as normal in 
pertinent part on service discharge examination.  The March 
1999 physician also reviewed the post-service records of 
diagnosis and treatment in arriving at his opinion.  That 
physician thus relied upon the clinical information contained 
in the claims file and concluded that the veteran's Reiter's 
syndrome seemed to have developed in 1976, as opposed to 
during service.  In fact, that physician specifically 
dissociated Reiter's syndrome and psoriatic arthritis from 
service and from service-connected knee disabilities.  The 
March 1999 VA physician's opinion is more probative in that 
it is based on consideration of the clinical findings 
contemporaneously recorded in medical records for diagnosis 
and treatment purposes rather than merely on a history 
provided by the veteran many years later.  Also, that opinion 
is consistent with the medical evidence of record, namely the 
1980 hospital report, suggesting the veteran's symptoms 
started in or around 1976.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.  The Board 
has the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F3d. 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  In this case, the Board places greater weight on 
the information contained in the service medical records and 
in the January 1980 VA hospital discharge summary, and 
ultimately, upon the conclusions reached by the VA physician 
who reviewed them in March 1999, than it does on the November 
1994 statement about a possibility of service relationship 
made by a VA physician who did not review the veteran's 
service medical or other relevant records. 

The Board has also considered the chronicity provisions of 38 
C.F.R. § 3.303(b).  However, there is no medical evidence of 
chronicity of symptomatology of Reiter's syndrome and 
psoriatic arthritis since service.  The service medical 
records indicate that the veteran's urinary and eye problems 
resolved in service, and these facts are supported by the 
veteran's VA examination reports from shortly after service 
discharge.  The current diagnosis is only related to the 
symptoms which have continued since 1976, as documented by 
the January 1980 VA hospital discharge summary.  Medical 
evidence is necessary to opine that the current symptoms are 
related to an in-service disease or injury when there is an 
allegation of continuing symptomatology from disability 
allegedly incurred in service.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 (1998); 
McManaway v. West, 11 Vet. App. 60 (1999); and Voerth v. 
West, 13 Vet. App. 117 (1999).  The probative evidence of 
record declined to find a continuity back to service.

The Board also addresses the veteran's argument that in 1976 
a VA physician had told him that his in-service urinary 
problems combined with rashes and skin conditions to make up 
Reiter's syndrome.  The Court, however, has held that a 
layperson is unable to recount the contents of an opinion 
which it takes medical expertise to render.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995), Beausoleil v. Brown, 
8 Vet. App. 459 (1996), Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  Such opinion is not of record.

In short, the probative medical evidence of record shows that 
the veteran's Reiter's disease and psoriatic arthritis did 
not start in service or within one year of service discharge, 
but rather first manifested years after service.  The 
probative evidence of record concludes that neither Reiter's 
disease nor psoriatic arthritis are related to service, see 
38 C.F.R. § 3.310(a) (2000) or, to service-connected 
disability, see 38 C.F.R. § 3.303.  In light of the above, 
the benefit of the doubt doctrine is not for application, and 
the claim must be denied.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for Reiter's syndrome and psoriatic 
arthritis is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 


